Citation Nr: 0411219	
Decision Date: 04/29/04    Archive Date: 05/06/04

DOCKET NO.  03-16 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD).

2.  Entitlement to a total rating for compensation based on 
individual unemployability resulted from service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. L. Tiedeman


INTRODUCTION

The veteran served on active duty from December 1969 to December 
1974.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a July 2001 rating decision by the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which granted service connection for PTSD and 
assigned a 50 percent evaluation.  Since the initial grant, the 
veteran has been awarded a temporary total disability evaluation 
from June 4, 2001 to August 1, 2001, and from October 29, 2002 to 
December 20, 2002 based on hospital treatment.  See 38 C.F.R. § 
4.29.

In a rating decision dated in October 2002, the RO held that the 
veteran was not entitled to a total disability rating for 
compensation based on individual unemployability resulting from 
service-connected disabilities.  In an undated statement 
apparently received in December 2002, the veteran stated that he 
was no longer able to be employed as a truck driver because of his 
psychiatric symptoms.  The Board finds that the veteran has 
expressed disagreement with the October 2002 denial of a total 
rating based on unemployability.  As a statement of the case has 
not been issued as to this matter, it must be remanded for 
appropriate development.  The United States Court of Appeals for 
Veterans Claims (Court) has held that where the Board finds a 
notice of disagreement has been submitted regarding a matter which 
has not been addressed in a statement of the case, the issue 
should be remanded for appropriate action.  Manlincon v. West, 12 
Vet. App. 238 (1999).  


REMAND

The Board no longer has authority to decide claims based on new 
evidence that it develops or obtains without obtaining a waiver.  
See Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  The result is that the RO must 
review new evidence associated with the claims file and adjudicate 
the claim considering that evidence, as well as evidence 
previously of record.  In this case, outpatient treatment reports 
from the West Palm Beach VAMC, dated in August 2003, have recently 
been associated with the claims folder without a waiver, and have 
not yet been considered by the RO in adjudicating the claim on 
appeal.

Additionally, the veteran indicated in a statement submitted with 
the aforementioned evidence, that he received treatment from the 
West Palm Beach VAMC.  The veteran requested that VA obtain these 
records.  As VA has a duty to request all available and relevant 
records from federal agencies, the Board finds that a search for 
any additional service medical records should be completed by the 
RO.  See 38 C.F.R. § 3.159(c)(2), (c)(3).  See also Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (because VA is deemed to have 
constructive knowledge of all VA records and such records are 
considered evidence of record at the time a decision is made).

This case is hereby REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.

1.  The RO should obtain copies of all treatment records for the 
veteran from the West Palm VAMC.  The RO should also obtain copies 
of treatment records for the veteran from the Daytona Beach VAOPC 
since October 2002, and from the Bay Pines VAMC since December 
2002.

2.  The veteran should be provided an application for increased 
compensation based on unemployability (VA Form 21-8940).  He 
should be requested to complete this form and to provide any other 
information which would tend to support his claim that he is no 
longer able to work due to service-connected disabilities, such as 
information as to his educational and employment background and 
any other information needed to develop a complete picture of the 
conditions which limit his employment opportunities.

3.  Thereafter, the RO should readjudicate the veteran's claims, 
including the claim that he is unemployable as the result of the 
service-connected disabilities, in light of the evidence added to 
the record since the last Supplemental Statement of the Case 
(SSOC).  If the veteran's disabilities do not meet the schedular 
requirements of 38 C.F.R. § 4.16(a) for assignment of a total 
rating, the rating decision should reflect consideration of the 
applicability of 38 C.F.R. §§ 3.321(b)(1) and 4.16(b).

4.  If the decision remains adverse to the veteran in any way, he 
and his representative should be furnished with a SSOC as to the 
increased rating claim and a Statement of the Case as to the total 
rating claim.  They should then be afforded the applicable time to 
respond.  The veteran and his representative should be apprised 
that to perfect the appeal on the total rating claim for Board 
review, he must submit a substantive appeal as to this matter.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).

